- third party communication none date of communication not applicable cca_2013081511355801 id uilc number release date from sent thursday date am to cc bcc subject re waiver of notice of adjustment the munro language is used when settling nonpartnership_items were we are forgoing the assessment of tax_bracket creep for the nonpartnership_items that would otherwise be assessed as a result of ignoring partnership items that are subject_to a separate ongoing tefra proceeding we use the munro language when we assume the correctness of the partnership items in this situation rather than ignoring them the waiver allows us to assess any forgone bracket_creep for the nonpartnership_items as part of any later computational adjustment instead of a notice_of_deficiency proceeding i assume that you have a notice of adjustment proceeding where we are determining nonpartnership_items that do not currently result in an assessment if such a notice is issued and is decided by the court or is defaulted sec_6234 allows the notice of adjustment items to be assessed as part of a later computational adjustment without any special munro type language being stipulated to if we are settling the adjusted nonpartnership_items rather than issuing a notice of adjustment just copy the language from sec_6234 modifying it to reflect a determination by settlement rather than through a notice of adjustment or court determination this will allow us to include the settled nonpartnership_items as part of any later computational adjustment i r c b is the authority for the waiver and should be specifically referenced in the settlement document
